Title: Thomas Jefferson to Mary B. Briggs, 17 April 1816
From: Jefferson, Thomas
To: Briggs, Mary Brooke (Brooke)


          
             April 17. 16
          
          I thank you, my excellent young friend, for your kind letter of Mar. 7. the heart must be of uncommon sensibility which feels so strongly slight degrees of merit in others. if I have ever been useful to your father, it was by doing what was much more useful to the public for whom I acted, by availing them of the services of a faithful and able citizen. it is not then to me, you are indebted, but to his worth and science which marked him for notice. mine was but an act of duty, which like the payment of a debt, has no merit to claim; and I feel my self fully remunerated by it’s having been the means of introducing to me the knolege of an amiable daughter, inheriting the kind heart of her father, copying, in the age of the passions, the virtues of a model  tested by time, and ripened by experience. go on then, my worthy friend, in this career of excellence, and be strong in the assurance given by an inspired pen, ‘I have been young, and now I am old; and yet never saw I the righteous forsaken, or his seed begging their bread’: and if the prayers of an old man can be of any avail, you shall ever have mine most ardently. accept my friendly salutations
          Th: Jefferson
        